DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 8/23/2022 have been accepted. Claims 2, 3, and 5-22 are still pending. Claims 2, 10, and 18 are amended. Claim 22 is new. Claim 4 has been canceled. 
	Terminal Disclaimer
The terminal disclaimer filed 8/23/2022 has been accepted and the double patenting rejection has been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (US 2013/0346671 A1, hereafter Michael) in view of NAKATA et al. (US 2009/0144527 A1, hereafter NAKATA).
Regarding claims 2, Michael teaches a storage device comprising: at least one memory; at least one register indicating a number of parallel access streams associated with the at least one memory (Paragraph [0034], [0035], and [0064], The reading from different planes and servicing of multiple I/O across different planes of NAND memory simultaneously of Michael is the use of a memory and a register storing a number of parallel read accesses associated with the at least one memory. The use of a data and cache register of a page buffer for each plane that is simultaneously servicing I/O requests, and that the data register is part of a page buffer for reading data, is the use of a register storing parallel read accesses) and a controller configured to: receive, from a host device, a write command, the write command including an argument indicating an identifier; determine, based at least in part on the argument, the identifier, and write data to the at least one memory based at least in part on the identifier (Paragraph [0035] and [0064], The use of a plane specific register for I/O of Michael is the writing data based on the identifier, where the input of the I/O is the writing to the plane of Michael. This also means that a write command has been received and based on some argument in that write command the data is put in the specific register for the particular plane it is designated for), wherein the identifier indicates a particular access stream of the parallel access streams, and wherein the identifier is different from a memory address associated with the at least one memory (Paragraph [0035] and [0014], the plane specific pages and registers of Michael are the identifiers based on parallel access since the access to the planes of memory of Michael are the parallel accesses, and the pages and registers to access the planes of memory are the identifiers different than the memory address of the memory). Michael does not appear to explicitly recite a “stream” identifier.
Nakata teaches a “stream” identifier. (Paragraph [0067], the input stream groups of Nakata are the stream identifiers that also are not addresses. The simultaneous inputting of streams of Nakata are the parallel read access streams). Michael and Nakata are analogous in the arts because both Michael and Nakata describe data transfer in memory. Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Michael and Nakata before him or her, to modify the teachings of Michael to include the teachings of Nakata in order to take advantage of transferring multiple segments of data via data streams and "to reduce a waiting time of the processor for performing the data stream process during a transition period between one stream process and the next stream process, and to enhance the effective performance of the stream processing apparatus” by using transfer conditions and locations for data streams (see Nakata paragraphs [0045], [0046] and [0065]).
Regarding claims 3, Michael and Nakata teach all the limitations of claim 2. Michael further teaches wherein the controller is further configured to write the data to the at least one memory based at least in part on a logical memory address received from a host device (Paragraph [0008], [0014], and [0035], the use of a logical address of a user addressable area for programming operations of Michael is the writing data based in part of a logical memory address. The I/O requests of Michael, and that the addresses are part of a user addressable area, are the requests from the host).  The combination of and reason for combining are the same as those given in claim 2.
Regarding claim 5, Michael and Nakata teach all the limitations of claim 2. Michael further teaches wherein the controller is further configured to: receive, from the host device, a read command; Lee&Hayes2M089-0039USC4determine, based at least in part on the read command, the identifier; and read the data from the at least one memory based at least in part on the identifier (Paragraph [0008], [0014], and [0035], states that reads can also be received and performed. Paragraph [0035] and [0064], as stated in the rejection to claim 2, the same determination of the identifier is the same for read commands as for write commands). Nakata teaches the use of “stream” identifiers (Paragraph [0067], as stated in the rejection to claim 2). The combination of and reason for combining are the same as those given in claim 2.
Regarding claims 6, Michael and Nakata teach all the limitations of claim 2. Nakata teaches the use of “stream” identifiers (Paragraph [0067], as stated in the rejection to claim 2). Michael further teaches wherein the controller is further configured to select, based at least in part on the …identifier, at least one of: a memory area of the plurality of individually selectable memory areas; a memory chip of the plurality of individually selectable memory chips; or a channel of the plurality of individually selectable memory channels (Paragraph [0014] and [0035], the I/O to specific planes using registers and pages of that plane of Michael is the using the identifier to select a memory area. Note that the claim is written in the alternative, and not all claim elements (i.e. the selectable memory chips or the selectable memory channels) need be taught for teaching by the reference to be satisfied).
Regarding claims 7, Michael and Nakata teach all the limitations of claim 2. Nakata further teaches the use of a “stream” identifier, (Paragraph [0067], as stated in the rejection to claim 1). Michael further teaches wherein the … controller is configured to determine the … identifier based in part on at least one of: an application associated with the data; a data type associated with the data; or one or more hardware devices associated with the data (Paragraph [0014] and [0035], the I/O to specific planes using registers and pages of that plane of Michael is the indication of the supported planes for parallel I/O of Michael and the registers for use by each plane for servicing multiple I/O requests simultaneously of Michael is the receiving an identifier based on the supported planes – which is the hardware device associated with the data. Note that the claim is written in the alternative manner, and not all elements (i.e. application associated with the data, or data type) need to be taught for teaching by the reference to be satisfied). The combination of and reason for combining are the same as those given in claim 2.
Regarding claims 8, Michael and Nakata teach all the limitations of claim 2. Michael further teaches wherein the at least one memory is one of NAND, eMMC, UFS, SD card, or SSD memory (Paragraph [0014], the NAND memory of Michael is the NAND memory. Note that the claim is written in the alternative manner so that not all claim elements (i.e. eMMC, UFC, SD card, or SSD memory) need to be taught for teaching by the reference to be satisfied). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 9, Michael and Nakata teach all the limitations of claim 1. Nakata further teaches the use of “stream” identifiers (Paragraph [0067], as stated in the rejection to claim 1). Michael further teaches the at least one register further storing at least one of: an indication of a width of channels in a set of channels; an indication of a number of channels in the set of channels; an indication of a number of memory chips in a set of memories; a number of memory chips per channel; or a number of planes implemented in an individual memory chip (Paragraph [0014] and [0035], the I/O to specific planes using registers and pages of that plane of Michael is the indication of the supported planes of Michael and thus the number of planes in a memory chip. Note that the claim is written in the alternative manner and not all elements (i.e. the number of memory chips, width of channels, number of channels or number of memory chips per channel) need be taught for teaching by the reference to be satisfied). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 10, 11, and 13-17, claims 10, 11, and 13-17 are the method claims associated with claims 2, 3, and 5-9. Since Michael and Nakata teach all the limitations to claims 2, 3, and 5-9, they also teach all the limitations to claims 10, 11, and 13-17; therefore the rejections to claims 2, 3, and 5-9 also apply to claims 10, 11, and 13-17.
Regarding claim  12, Regarding claims 12, Michael and Nakata teach all the limitations of claim 10. Nakata further teaches wherein the controller is further configured to receive the stream identifier from a host device prior to receiving the data from the host device (Paragraph [0065], The placing of a result of the stream in an area designated by address information specified in an input stream address of Nakata is the receiving of a stream identifier prior to the host transferring data. The area for the stream of Nakata is the stream identifier). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 22, Michael and Nakata teach all the limitations of claim 10. Nakata further teaches determining, by the storage device and based at least in part on the stream identifier, a logical unit associated with the write command (Claim 12 and 13, show that logical addresses are mapped to the memory area where the data associated with a particular data stream is stored. This  means the command used to write the specified data to that area will be associated with the logical address). The combination of and reason for combining are the same as those given in claim 1.

Claim 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Michael.
Regarding claim 18, Nakata teaches A host device comprising: an interface configured to couple the host device to a storage device having at least one memory with a number of parallel access streams; and a host controller configured to (Paragraph [0058], the host use of memory of Nakata is the host with an interface coupled to the storage device. The host processor of Nakata is the host controller. Paragraph [0082-[0083], show the existence of a number of streams), a command to write data to the at least one memory, the command including an argument indicating the stream identifier associated with the data (Fig. 15 and Paragraphs [0114]-[0115], show a command type 4 which is used to write data. This command does include arguments that can be used to determine where the data is to be written, thereby indicating which stream identifier to associate the write with), transmit, to the storage device, the … identifier associated with the data; transmit, to the storage device, the data; and transmit, to the storage device, at least one memory address associated with the data, wherein the data is stored in the at least one memory based at least in part on the at least one memory address and the stream identifier (Paragraph [0058], [0060], [0085], and [0086], the use of a register set for data transfer channels, and the address of a stream buffer of Nakata is the use of an identifier associated with the data. The address for the destination area of memory of Nakata is the memory address. The transfer of Nakata is the transmitting of the data. The use of the host processor for stream processing and the DMA controller of Nakata is the use of a host.), a “stream” identifier. (Paragraph [0067], the input stream groups of Nakata are the stream identifiers that also are not addresses. The simultaneous inputting of streams of Nakata are the parallel read access streams.) Nakata does not appear to explicitly recite determine, based at least in part on at least one of an application associated with data, a data type of the data, or hardware associated with the data, a … identifier to be associated with data; … and wherein the … identifier is different from the at least one memory address associated with the at least one memory.
Michael teaches determine, based at least in part on at least one of an application associated with data, a data type of the data, or hardware associated with the data, a … identifier to be associated with data (Paragraph [0014] and [0035], the I/O to specific planes using registers and pages of that plane of Michael is the indication of the supported planes for parallel I/O of Michael and the registers for use by each plane for servicing multiple I/O requests simultaneously of Michael is the receiving an identifier based on the supported planes – which is the hardware device associated with the data. Note that the claim is written in the alternative manner, and not all elements (i.e. application associated with the data, or data type) need to be taught for teaching by the reference to be satisfied), and wherein the … identifier is different from the at least one memory address associated with the at least one memory.” (Paragraph [0014] and [0035], the plane specific pages and registers of Michael are the identifiers based on parallel access since the access to the planes of memory of Michael are the parallel accesses, and the pages and registers to access the planes of memory are the identifiers different than the memory address of the memory). Nakata and Michael are analogous in the arts because both Nakata and Michael describe data transfer in memory. Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Nakata and Michael before him or her, to modify the teachings of Nakata to include the teachings of Michael in order to take advantage of multiple plane memory chips using the registers of Michael to access the multiple planes and thereby increase I/O performance on a per memory chip basis.
Regarding claim 19, Nakata and Michael teach all the limitations of claim 18. Nakata further teaches the use of a “host” controller and “stream” identifier, (Paragraph [0058] and [0067], as claimed and specified above in claim 18). Michael further teaches wherein the … controller is further configured to detect the number of parallel access streams … by at least reading an indication of the number of parallel access streams from the at least one register of the storage device (Paragraph [0014] and [0035], the I/O to specific planes using registers and pages of that plane of Michael is the indication of the supported planes for parallel I/O of Michael and thus the use of registers to detect a number of supported parallel access associated with the memory).
Regarding claim 20, Nakata and Michael teach all the limitations of claim 19. Nakata further teaches the use of a “host” controller and “stream” identifier, (Paragraph [0058] and [0067], as claimed and specified above in claim 18). Michael further teaches wherein the … controller is configured to detect the number of parallel access streams … by at least receiving an indication of the number of parallel access streams from the storage device (Paragraph [0014] and [0035], the I/O to specific planes using registers and pages of that plane of Michael is the indication of the supported planes for parallel I/O of Michael and the registers for use by each plane for servicing multiple I/O requests simultaneously of Michael is the receiving an indication of a number of parallel access from the storage device).
Regarding claim 21, Nakata and Michael teach all the limitations of claim 18. Nakata further teaches the use of a “host” controller and “stream” identifier, (Paragraph [0058] and [0067], as claimed and specified above in claim 18). Michael further teaches generate a read command based at least in part on the identifier; and send, to the storage device, the read command. (Paragraph [0008], [0014], and [0035], states that reads can also be received and performed meaning that the command is based on data already stored in the memory  and associated with an identifier). Nakata teaches the use of “stream” identifiers (Paragraph [0067], as stated in the rejection to claim 2).


Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. The applicant first argues that Michael and Nakata do not teach the amended limitations of the independent claims. The examiner respectfully disagrees. Both Michael and Nakata teach the use of commands that write data. These commands are made up of arguments that determine where the data is to be written. These arguments (Nakata explicitly shows this in Fig. 15 and associated paragraphs) can indicate what stream identifier is associated with the write command. The term “indicate/indicating” are extremely broad as the particular argument of the command just as to be indicative of the stream identifier in some way for it to read on the limitations. As the identifiers of the references are associated with particular memory locations, the arguments of the commands that determine the location can be indicative of the stream identifier. Therefore the rejections still hold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132